--------------------------------------------------------------------------------

EXHIBIT 10.5


PERFORMANCE UNDERTAKING

        THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of
March 27, 2003, is executed by SCP Pool Corporation, a Delaware corporation
(“SCP Pool” or the “Performance Guarantor”) in favor of Superior Commerce LLC, a
Delaware limited liability company (together with its successors and assigns,
“Recipient”).


RECITALS

          SCP Distributors LLC (“Distributors”), a Delaware limited liability
company, SCP Services LP, a Delaware limited partnership, Superior Pool Products
LLC, a Delaware limited liability company (all of the foregoing, collectively,
the “Originators”), and Recipient have entered into a Receivables Sale
Agreement, dated as of March 27, 2003 (as amended, restated or otherwise
modified from time to time, the “Sale Agreement”), pursuant to which the
Originators are selling and contributing to Recipient their respective right,
title and interest in their accounts receivable and certain related rights
subject to the terms and conditions contained therein.


          Recipient, Distributors, in its capacity as initial Servicer, Jupiter
Securitization Corporation, Bank One, NA (Main Office Chicago), as Agent, have
entered into a Receivables Purchase Agreement, dated as of March 27, 2003 (as
amended, restated or otherwise modified from time to time, the “Purchase
Agreement”), pursuant to which Recipient is selling undivided interests in its
assets to the Agent for the benefit of the Purchasers subject to the terms and
conditions contained therein.


          Performance Guarantor owns, directly or indirectly, one hundred
percent (100%) of the equity interests of each of the Originators, and
Performance Guarantor and Distributors, collectively, own, directly or
indirectly, 100% of the equity interests of Recipient. As a result, each of the
Originators (and, accordingly, Performance Guarantor) is expected to receive
substantial direct or indirect benefits from the Originators’ sale and
contribution of accounts receivable to Recipient pursuant to the Sale Agreement
(which benefits are hereby acknowledged).


          As an inducement for Recipient to acquire and to continue to acquire
the Originators’ accounts receivable pursuant to the Sale Agreement, Performance
Guarantor has agreed to guarantee the due and punctual performance by each of
the Originators of its respective obligations under the Sale Agreement as well
as Distributors’ Servicing Related Obligations (as hereinafter defined).


--------------------------------------------------------------------------------


AGREEMENT

        NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

        Section 1. Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Sale Agreement or the
Purchase Agreement, and “Guaranteed Obligations” means, collectively, (a) all
covenants, agreements, terms, conditions and indemnities to be performed and
observed by any of the Originators under and pursuant to the Sale Agreement and
each other document executed and delivered by any of them pursuant to the Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by any of the Originators under the
Sale Agreement, whether for fees, expenses (including counsel fees), indemnified
amounts or otherwise, whether upon any termination or for any other reason and
(b) all obligations of Distributors (i) as Servicer under the Purchase Agreement
or (ii) which arise pursuant to Sections 8.2, 8.3 or 14.4(a) as a result of its
termination as Servicer (all such obligations under this clause (b)
collectively, the “Servicing Related Obligations”).

        Section 2. Guaranty of Performance of Guaranteed Obligations.
Performance Guarantor hereby guarantees to Recipient, the full and punctual
payment and performance by each of the Originators of its Guaranteed
Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations
under the Sale Agreement, and each other document executed and delivered by any
of the Originators pursuant to the Sale Agreement and is in no way conditioned
upon any requirement that Recipient first attempt to collect any amounts owing
by the Originators to Recipient, the Agent or any Purchaser from any other
Person or resort to any collateral security, any balance of any deposit account
or credit on the books of Recipient, the Agent or any Purchaser in favor of any
of the Originators or any other Person or other means of obtaining payment.
Should any of the Originators default in the payment or performance of any of
its Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of such Guaranteed Obligations and cause
any payment of Guaranteed Obligations to become forthwith due and payable to
Recipient (or its assigns) by Performance Guarantor, without demand or notice of
any nature (other than as expressly provided herein), all of which are hereby
expressly waived by Performance Guarantor.

        Section 3. Performance Guarantor’s Further Agreements to Pay.
Performance Guarantor further agrees, as the principal obligor and not as a
guarantor only, to pay to Recipient (and its assigns), forthwith upon demand in
funds immediately available to Recipient, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a
360-day year) equal to the Prime Rate plus 2% per annum, such rate of interest
changing when and as the Prime Rate changes.

--------------------------------------------------------------------------------

        Section 4. Waivers by Performance Guarantor. Performance Guarantor
waives notice of acceptance of this Undertaking, notice of any action taken or
omitted by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by any of the Originators or
asserting any other rights of Recipient under this Undertaking. Performance
Guarantor warrants that it has adequate means to obtain from the Originators, on
a continuing basis, information concerning their financial condition, and that
it is not relying on Recipient to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Guaranteed Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect or (ii) that arise under the law of suretyship,
including impairment of collateral. Recipient (and its assigns) shall be at
liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with each of the Originators and with each other party
who now is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as Recipient in its sole discretion deems
fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any Person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment obligations of any Originator or any part thereof or
amounts which are not covered by this Undertaking even though Recipient (or its
assigns) might lawfully have elected to apply such payments to any part or all
of the payment obligations of Originators or to amounts which are not covered by
this Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against Originators in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
Originators to perform or comply with any term of the Sale Agreement or any
other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.

--------------------------------------------------------------------------------

        Section 5. Unenforceability of Guaranteed Obligations Against
Originators. Notwithstanding (a) any change of ownership of any Originator or
the insolvency, bankruptcy or any other change in the legal status of any
Originator; (b) any change in or the imposition of any law, decree, regulation
or other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations; (c) the failure of any of the Originators or Performance Guarantor
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this Undertaking, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this Undertaking; or (d) if any of the
moneys included in the Guaranteed Obligations have become irrecoverable from any
of the Originators for any other reason other than final payment in full of the
payment Guaranteed Obligations in accordance with their terms, this Undertaking
shall nevertheless be binding on Performance Guarantor. This Undertaking shall
be in addition to any other guaranty or other security for the Guaranteed
Obligations, and it shall not be rendered unenforceable by the invalidity of any
such other guaranty or security. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any of the Originators or for any other reason
with respect to any of the Originators, all such amounts then due and owing with
respect to the Guaranteed Obligations under the terms of the Sale Agreement, or
any other agreement evidencing, securing or otherwise executed in connection
with the Guaranteed Obligations, shall be immediately due and payable by
Performance Guarantor.

        Section 6. Representations; Warranties and Covenants.

6.1.  

Representations and Warranties. Performance Guarantor hereby represents and
warrants to Recipient that:


(a)  

Existence and Power. Performance Guarantor is duly organized, validly existing
and in good standing under the laws of its state of organization. Performance
Guarantor is duly qualified to do business and is in good standing as a foreign
corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.


(b)  

Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by Performance Guarantor of this Undertaking, and the performance
of its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor.


--------------------------------------------------------------------------------

(c)  

No Conflict. The execution and delivery by Performance Guarantor of this
Undertaking, and the performance of its obligations hereunder do not contravene
or violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Performance Guarantor
or its Subsidiaries (except as created under the Transaction Documents) except,
in any case, where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.


(d)  

Governmental Authorization. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by Performance Guarantor of this
Undertaking and the performance of its obligations hereunder.


(e)  

Binding Effect. This Undertaking constitutes the legal, valid and binding
obligation of Performance Guarantor, enforceable against Performance Guarantor
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(f)  

No Actions; Suits. There are no actions, suits or proceedings pending, or to the
best of Performance Guarantor’s knowledge, threatened, against or affecting
Performance Guarantor, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Performance Guarantor is not in default with respect to any
order of any court, arbitrator or governmental body.


(g)  

Material Adverse Effect. Since December 31, 2002, no event has occurred that
would have a Material Adverse Effect.


6.2.  

Financial Reporting Covenant. Performance Guarantor hereby covenants and agrees
with Recipient that Performance Guarantor will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Recipient and
the Agent:


(a)  

Annual Reporting. As soon as available and in any event within 90 days after the
end of each fiscal year of the Performance Guarantor, consolidated statements of
income, shareholders’ equity and cash flows of the Performance Guarantor and its
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of the Performance Guarantor and its
Subsidiaries as at the end of, and for, such fiscal year;


(b)  

Quarterly Reporting. As soon as available and in any event within 45 days after
the end of each fiscal quarter of the Performance Guarantor other than the last
fiscal quarter in each fiscal year, consolidated statements of income,
shareholders’ equity and cash flows of the Performance Guarantor and its
Subsidiaries for such fiscal quarter and for the portion of the fiscal year
ended at the end of such fiscal quarter, and the related consolidated balance
sheet as at the end of such fiscal quarter.


--------------------------------------------------------------------------------

(c)  

Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV to
the Sale Agreement signed by Performance Guarantor’s Authorized Officer and
dated the date of such annual financial statement or such quarterly financial
statement, as the case may be.


(d)  

Shareholders Statements and Reports. Promptly upon the mailing thereof to the
shareholders of the Performance Guarantor generally, copies of all financial
statements, reports and proxy statements so mailed.


        Section 7. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full,
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agent or any Purchaser
against any of the Originators, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Agent and the
Purchasers against any of the Originators and all contractual, statutory or
legal or equitable rights of contribution, reimbursement, indemnification and
similar rights and “claims” (as such term is defined in the United States
Bankruptcy Code) which Performance Guarantor might now have or hereafter acquire
against any of the Originators that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any of the Originators in respect of any
liability of Performance Guarantor to any of the Originators and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by the Agent or any Purchaser. The payment of any amounts due with respect
to any indebtedness of any of the Originators now or hereafter owed to
Performance Guarantor is hereby subordinated to the prior payment in full of all
of the Guaranteed Obligations. Performance Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the Guaranteed
Obligations, Performance Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of any of the Originators to Performance
Guarantor until all of the Guaranteed Obligations shall have been paid and
performed in full. If, notwithstanding the foregoing sentence, Performance
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Guaranteed Obligations are still unperformed or
outstanding, such amounts shall be collected, enforced and received by
Performance Guarantor as trustee for Recipient (and its assigns) and be paid
over to Recipient (or its assigns) on account of the Guaranteed Obligations
without affecting in any manner the liability of Performance Guarantor under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Performance Guarantor.

--------------------------------------------------------------------------------

        Section 8. Termination of Performance Undertaking. Performance
Guarantor’s obligations hereunder shall continue in full force and effect until
all Aggregate Unpaids (as defined in the Purchase Agreement) are finally paid
and satisfied in full and the Purchase Agreement is terminated, provided that
this Undertaking shall continue to be effective or shall be reinstated, as the
case may be, if at any time payment or other satisfaction of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of any of the Originators or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not Recipient (or its assigns) is in possession of this
Undertaking. No invalidity, irregularity or unenforceability by reason of the
federal bankruptcy code or any insolvency or other similar law, or any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of Performance Guarantor under this
Undertaking.

        Section 9. Effect of Bankruptcy. This Performance Undertaking shall
survive the insolvency of any of the Originators and the commencement of any
case or proceeding by or against any of the Originators under the federal
bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to any of the Originators or other federal, state
or other applicable bankruptcy, insolvency or reorganization statutes to which
any of the Originators is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

        Section 10. Setoff. Regardless of the other means of obtaining payment
of any of the Guaranteed Obligations, Recipient is (and from and after the
occurrence of an Amortization Event under and as defined in the Purchase
Agreement which is not waived in writing by the Agent, the Agent is) hereby
authorized at any time and from time to time, without notice to Performance
Guarantor (any such notice being expressly waived by Performance Guarantor) and
to the fullest extent permitted by law, to set off and apply any deposits and
other sums against the obligations of Performance Guarantor under this
Undertaking, whether or not Recipient (or, if applicable, the Agent) shall have
made any demand under this Undertaking and although such obligations may be
contingent or unmatured.

        Section 11. Taxes. All payments to be made by Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Recipient receive a net
sum equal to the sum which they would have received had no deduction or
withholding been made.

        Section 12. Further Assurances. Performance Guarantor agrees that it
will from time to time, at the request of Recipient (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its assigns) may
reasonably consider necessary or desirable to give full effect to this
Undertaking and to perfect and preserve the rights and powers of Recipient
hereunder.

--------------------------------------------------------------------------------

        Section 13. Successors and Assigns. This Performance Undertaking shall
be binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder. Recipient may not assign or transfer any of its rights
hereunder except that Recipient may pledge (and hereby notifies the Performance
Guarantor that it has pledged) Recipient’s right, title and interest hereunder
to the Agent, for the benefit of the Purchasers, under the Purchase Agreement.

        Section 14. Amendments and Waivers. No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agent and Performance Guarantor. No failure on the part
of Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

        Section 15. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (a) if given by telecopy, upon the receipt thereof, (b) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (c) if given by any other means,
when received at the address specified in this Section 15.

        Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

        Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN COOK COUNTY IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

        Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior Indebtedness of Recipient, it will not
institute against, or join any other Person in instituting against, Recipient
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

--------------------------------------------------------------------------------

        Section 19. Miscellaneous. This Undertaking constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

[signature page follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to
be executed and delivered as of the date first above written.

  SCP POOL CORPORATION       By: /S/ MANUEL J. PEREZ DE LA MESA   Name: Manuel
J. Perez de la Mesa   Title: President     Address for Notices:   SCP Pool
Corporation   109 Northpark Boulevard, 4th Floor   Covington, Louisiana 70433  
  Attention: Treasurer   Phone: (985) 801-6517   Fax: (985) 801-2438

Acknowledged and agreed:

SUPERIOR COMMERCE LLC

By: /S/ CHRISOPHER WILSON
Name: Christopher Wilson
Title: President

[Signature Page to Performance Undertaking]